        Case 1:20-cv-01539-MHS Document 24 Filed 02/08/21 Page 1 of 2




         In the United States Court of Federal Claims
                                       No. 20-1539C

                                  (Filed: February 8, 2021)
                                             )
 NAVAL SYSTEMS, INC.,                        )
                                             )
                     Plaintiff,              )
                                             )
          v.                                 )
                                             )
 THE UNITED STATES,                          )
                                             )
                     Defendant.              )
                                             )

                                           ORDER

       On January 14, 2021, Plaintiff filed a revised motion to supplement the record,
including a second declaration from its expert, Mr. Randolph E. Tipton. See ECF No. 21;
ECF No. 21-1. On January 28, 2021, the government filed its response to Plaintiff’s
revised motion, including a second declaration from its expert, Mr. Todd A. Edgell. See
ECF No. 22. The government concluded its motion by requesting “that the Court deny
plaintiff’s revised second motion to require defendant to supplement the record with
relevant documents and dismiss plaintiff’s complaint.” Id. at 11.

       On February 5, 2021, the Court held a telephonic oral argument to address both
Plaintiff’s revised motion and the government’s request for dismissal of the case. See
Minute Entry, Feb. 5, 2021. The Court – with the agreement of the parties – determined
that the declarations from both parties’ experts would be included in the record for the
Court’s consideration for the reasons discussed during oral argument (and to be
explained in further detail in the Court’s ultimate opinion in this case). Additionally,
both parties agreed that the affidavit from Plaintiff’s employees, Mr. Thomas M. Bock
and Ms. Diana M. Waldorf, also should be considered by the Court. See ECF No. 1-1.
Finally, the Court declined Plaintiff’s request to order the government to produce any
additional documents or data.

      Plaintiff further requested that the Court proceed with a schedule for motions for
judgment on the administrative record (“MJAR”). The Court agreed, denying the
government’s request to dismiss the case.
        Case 1:20-cv-01539-MHS Document 24 Filed 02/08/21 Page 2 of 2




        Accordingly, the Court hereby ORDERS that Plaintiff and Defendant shall file
their respective MJAR on or before Monday, February 22, 2021. The parties shall file
their response briefs on or before Friday, March 5, 2021. Plaintiff’s MJAR and
Defendant’s cross-MJAR may not exceed 16 pages, double-spaced, 12 pt. Times New
Roman font, with 1-inch margins. Response briefs may not exceed 8 pages and must
comply with the same format limitations. Given the development of this case, the Court
does not expect to require further briefing or oral argument in this matter.


      IT IS SO ORDERED.


                                              s/Matthew H. Solomson
                                              Matthew H. Solomson
                                              Judge




                                          2
